Order of December 4, 1935, affirmed, wdth ten dollars costs and disbursements; order of December 23, 1935, reversed, with ten dollars costs and disbursements, and motion to resettle granted by inserting a provision that the determination is without prejudice; appeal from order of January 16, 1936, dismissed, without costs, as academic in view of the decisions in the other two orders appealed from. All concur; Thompson, J., having been present at the argument of said appeal, but having died on the 7th day of April, 1937, without having taken any part in the determination of this appeal. (One order denies application for peremptory mandamus order to compel respondent to grant permit for erection of gasoline filling station. Two subsequent orders deny application for resettlement of previous order.) Present — Sears, P. J., Edgcomb, Lewis and Cunningham, JJ.